DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 03/23/2021, with respect to claims 13-16 have been fully considered and are persuasive.  The rejections of claims 13-16 has been withdrawn. 
Allowable Subject Matter
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a control apparatus for controlling a printing apparatus, included for printing, an exposure unit configured to expose a photosensitive drum, a developing unit configured to develop an electrostatic latent image formed by the exposure unit by using a developer on the developing unit, and a fixing unit configured to fix an image developed by the developing unit to a sheet, the control apparatus comprising: a permission unit configured to permit printing with a first setting and a second setting made, to permit printing with a third setting and the second setting, and to permit printing 
Ono’883 shows image forming apparatus where speed of the developing roller J1 is set to be about 130% of the circumferential speed of the photosensitive drum 1, speed of the developing roller J1 needs to be close to the circumferential speed of the photosensitive drum 1 to avoid streak and errors. Ono’883 do not include all the detailed combined limitations included in the claim including a permission unit configured to permit printing with a first setting and a second setting made, to permit printing with a third setting and the second setting, and to permit printing with the first setting and a fourth setting; and a prohibition unit configured to prohibit printing with the third setting and a the fourth setting made, wherein the third setting sets a faster relative peripheral speed of the developing unit to a peripheral speed of the photosensitive drum than the first setting, and the fourth setting, uses a sheet having a thickness less than a 
Kawamura’140 shows prohibiting specific combinations of settings.  Kawamura’140 do not include all the detailed combined limitations included in the claim including a permission unit configured to permit printing with a first setting and a second setting made, to permit printing with a third setting and the second setting, and to permit printing with the first setting and a fourth setting; and a prohibition unit configured to prohibit printing with the third setting and a the fourth setting made, wherein the third setting sets a faster relative peripheral speed of the developing unit to a peripheral speed of the photosensitive drum than the first setting, and the fourth setting, uses a sheet having a thickness less than a thickness of a sheet used by the third setting, therefore this claim is allowable.
Nemoto’590 shows prohibiting supply of sheets P from the sheet feed cassette 100 in a ease where the grammage exceeds the second grammage larger than the first grammage or in a case where the number of occurrences of a conveyance delay is greater than or equal to a threshold value. Nemoto’590 do not include all the detailed combined limitations included in the claim including a permission unit configured to permit printing with a first setting and a second setting made, to permit printing 
Claims 15-16 depend on allowable claims therefore are also allowed.

Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a prohibition apparatus connected to a printing apparatus, wherein the printing apparatus includes an exposure unit configured to expose a photosensitive drum, a developing unit configured to develop an electrostatic latent image formed by the exposure unit by using a developer on the developing unit, and a fixing unit configured to fix an image developed by the developing unit to a sheet, the prohibition apparatus comprising:Page 2 of 7Amendment for Application No.: 16/663670Attorney Docket: 10191529US01 a prohibition unit configured to prohibit printing with both a first setting and a second setting made, wherein the first setting is to cause an 
Ono’883 shows image forming apparatus where speed of the developing roller J1 is set to be about 130% of the circumferential speed of the photosensitive drum 1, speed of the developing roller J1 needs to be close to the circumferential speed of the photosensitive drum 1 to avoid streak and errors. Ono’883 do not include all the detailed combined limitations included in the claim including a prohibition unit configured to prohibit printing with both a first setting and a second setting made, wherein the first setting is to cause an increase in density of the image to be fixed to the sheet, and the second setting is to permit use, as the sheet, a second sheet having a thickness that is less than a thickness of a first sheet, therefore this claim is allowable.
Kawamura’140 shows prohibiting specific combinations of settings.  Kawamura’140 do not include all the detailed combined limitations included in the claim including a prohibition unit configured to prohibit printing with both a first setting and a second setting made, wherein the first setting is to cause an increase in density of the image to be fixed to the sheet, and the second setting is to permit use, as the sheet, a second sheet having a 
Nemoto’590 shows prohibiting supply of sheets P from the sheet feed cassette 100 in a ease where the grammage exceeds the second grammage larger than the first grammage or in a case where the number of occurrences of a conveyance delay is greater than or equal to a threshold value. Nemoto’590 do not include all the detailed combined limitations included in the claim including a prohibition unit configured to prohibit printing with both a first setting and a second setting made, wherein the first setting is to cause an increase in density of the image to be fixed to the sheet, and the second setting is to permit use, as the sheet, a second sheet having a thickness that is less than a thickness of a first sheet, therefore this claim is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/IRIANA CRUZ/Primary Examiner, Art Unit 2675